Citation Nr: 0611843	
Decision Date: 04/25/06    Archive Date: 05/02/06	

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic 
leukemia, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from November 1954 to 
September 1956.

This case was most recently before the Board of Veterans' 
Appeals (Board) in July 2003 at which time it was remanded 
for further development.  A supplemental statement of the 
case was issued in August 2004.  In a March 2005 
communication, the veteran was told that if he had any 
questions about the time limit for submitting new evidence, 
appointing or changing a representative, or asking for a 
hearing before the Board, he was to consult to his 
representative or see the provisions of 38 C.F.R. § 20.1304 
(2005).

Received in April 2005 was a statement from a physician who 
was an associate professor of medicine at the University of 
Minnesota and also a staff physician in the hematology-
oncology section of the VA Medical Center in Minneapolis, 
Minnesota.  He stated that "radiation exposure is known to be 
a 'well-documented' cause of AML, with a 'strong association' 
between radiation exposure and the development of AML...I 
therefore believe that radiation exposure should be 
considered to be a causative factor in the development of AML 
in this patient."  The physician referred to a medical 
article regarding acute myelogenous leukemia that was 
apparently published in 2001.  The physician did not 
elaborate upon his comment and merely referred to the 
article.

This communication is clearly relevant to the claim on 
appeal.

In view of the foregoing, the Board believes that additional 
development is in order and the case is REMANDED for the 
following:

1.  The claims folder should be referred 
to the associate professor of medicine at 
the University of Minnesota and staff 
physician of the hematology-oncology 
section of the Minneapolis VA Medical 
Center.  The physician should be asked to 
review his April 2005 communication and 
the entire claims folder.  He should be 
asked to explain why he believes that 
radiation exposure should be considered 
to be a causative factor in the 
development of the veteran's leukemia, 
particularly in view of the July 2000 
opinion of VA's chief public health and 
environmental health hazards officer.  If 
the physician is not available, a VA 
physician knowledgeable in hematology 
and/or oncology should be asked to review 
the entire claims folder and opine as to 
whether or not the veteran's acute 
myelocytic leukemia is due to exposure to 
ionizing radiation in service.  The 
complete rationale for any opinion 
expressed should be provided.

2.  VA should then readjudicate the claim 
of entitlement to service connection for 
acute myelocytic leukemia in light of the 
evidence added to the record since 2002.  
If the claim remains denied, VA should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



